 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 1 of 40



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                    8/13/2021
                                   :
UNITED STATES OF AMERICA           :
ex rel. SW CHALLENGER, LLC, et al.,:
                                   :    19 Civ. 2501 (VM)
                    Plaintiffs,    :
                                   :
          - against -              :    DECISION AND ORDER
                                   :
EVICORE HEALTHCARE MSI, LLC,       :
                                   :
                    Defendant.     :
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge

      Plaintiff relator, SW Challenger, LLC, on behalf of the

United   States   and    the     states      of   Alaska,   California,

Connecticut, Florida, Illinois, Louisiana, Michigan, Montana,

New Jersey, New Mexico, New York, North Carolina, Oklahoma,

Tennessee, Texas, and Washington (the “Qui Tam States”), and

Jane Doe 1 and Jane Doe 2 (together with the forgoing entities,

“Relators”),   filed    the    second   amended    complaint    in   this

action on September 23, 2020. (See “SAC,” Dkt. No. 15.) The

SAC   brings   twenty-two     causes    of   action   against   eviCore

Healthcare MSI, LLC (“eviCore”) alleging healthcare fraud in

violation of the False Claims Act (“FCA”), 31 U.S.C. §§ 3729,

et seq., and various analogous state laws.

      Now before the Court is eviCore’s motion to dismiss the

SAC. (See “Motion,” Dkt. No. 21.) For the reasons set forth

below, the Motion is GRANTED.
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 2 of 40



                              I.    BACKGROUND

A.    FACTS1

      This     qui   tam 2 action     arises    from     eviCore’s    alleged

practice, beginning as early November 2016, of automatically

approving medical services without undertaking the proper

review.   According      to    Relators,       eviCore    contracted     with

health-insurance       companies      covering    certain     Medicare   and

Medicaid beneficiaries to provide prior authorization and

utilization management services that it did not actually

provide. Relators also allege that eviCore retaliated against

two employees, Jane Doe 1 and Jane Doe 2, by taking adverse

action against them when they refused to engage in the alleged

fraudulent scheme.

      Relators       allege    that    they     have     “direct     personal

knowledge” of eviCore’s auto-approval of physical therapy

treatment. (SAC ¶ 24.) With respect to eviCore’s other alleged



      1 Except as otherwise noted, the following background derives from

the SAC. The Court takes all facts alleged therein as true and construes
the justifiable inferences arising therefrom in the light most favorable
to Plaintiff, as required under the standard set forth in Section II,
infra. See Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 180
(2d Cir. 2008) (citing GICC Cap. Corp. v. Tech. Fin. Grp., Inc., 67 F.3d
463, 465 (2d Cir. 1995)); see also Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002). Except when specifically quoted, no further
citation will be made to the SAC.
      2 Under the qui tam provisions of the FCA, private persons “may

bring a civil action for a violation of section 3729 for the person and
for the United States Government.” 31 U.S.C. § 3730(b)(1). Such suits are
brought “in the name of the Government,” and the plaintiffs bringing such
suits are called “relators.” United States ex rel. Woods v. Empire Blue
Cross and Blue Shield, No. 99 Civ. 4968, 2002 WL 1905899, at *4 (S.D.N.Y.
2002) (citing 31 U.S.C. § 3730(b)(2)).
                                      2
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 3 of 40



auto-approval processes, Relators acknowledge that they do

not have firsthand knowledge, but assert that “through their

interactions with other reviewers working at eviCore, they

learned that these procedures were not limited to physical

therapy.” (Id.)

     1.     Program Structure

     Relators allege fraud with respect to two programs:

Medicare Advantage and Medicaid. The federal Medicare program

provides healthcare benefits to elderly and disabled people,

while Medicaid, a joint federal and state program, provides

healthcare benefits to indigent and disabled people. 3 The

Centers for Medicare and Medicaid Services (“CMS”) is the

federal    agency     that    administers     both    the    Medicare    and

Medicaid programs. CMS does not itself provide healthcare to

qualifying individuals. Instead, CMS contracts with private

health-insurance        companies       (known       as     managed     care

organizations (“MCOs”)), that in turn approve and distribute

funds for healthcare services to providers, such as hospitals,

nursing    facilities,       rehabilitation      facilities,     and    home

health    agencies.    Those    providers     then    deliver    the    care

directly to program beneficiaries.

     When a medical service is approved, the patient receives


     3 Medicare is set forth in subchapter XVIII of the Social Security
Act. 42 U.S.C. § 1395c. Medicaid is set forth in subchapter XIX of that
Act. Id. §§ 1396-1, 1396a.
                                    3
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 4 of 40



the service from the provider, and the provider then submits

the bill to the payor, and the payor pays for the service. In

the    case   of    Medicare       Advantage    and    Medicaid    Plans,    the

ultimate payor is the Government. Under Medicare Part C, or

“Medicare Advantage,” CMS pays MCOs an amount calculated

based on the number of beneficiaries enrolled, rather than

the number or cost of services provided. This amount is

adjusted based on the beneficiaries’ health status and other

factors. As a joint program, Medicaid is funded by both the

federal government and the states. The federal portion is

known as the Federal Medical Assistance Percentage (“FMAP”).

FMAP is calculated based on a state’s per capita income as

compared      to    the     national    average,       and,   like    Medicare

Advantage, is not reimbursed on a per-service basis.

       2.     EviCore’s Role

       EviCore is not an MCO. Rather, eviCore contracts with

MCOs     to    provide        utilization        management        and     prior

authorization services. “Utilization management” and “prior

authorization” are terms of art in the healthcare industry

that describe the review of claims for payment and the

provision      of       reimbursement       determinations    for     services

ordered by doctors and other health professionals. The SAC

does not define these terms but broadly alleges that by

contracting        to    provide    utilization       management     and   prior

                                        4
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 5 of 40



authorization, eviCore agreed to review requests submitted by

doctors and other providers to determine whether the proposed

medical procedures were covered under the plans.

      Whether a procedure is covered depends on a particular

MCO’s internal rules, which in turn are subject to federal,

and in some cases state, law. Relators have not identified

any   specific   MCO   contracts    at   issue   here    that   governed

eviCore’s    utilization    management     or    prior   authorization

services. Instead, Relators assert that, by contracting with

MCOs to provide these “core” functions in the administration

of Medicare Advantage and Medicaid plans, “eviCore has agreed

to comply with all applicable Medicare and Medicaid laws,

regulations, and CMS instructions.” (SAC ¶ 11.)

      Under these guidelines, according to Relators, requests

for payment for Medicare Advantage beneficiaries should be

approved only when the requested services are “reasonable and

necessary.” (SAC ¶ 66.) For Medicaid, Relators acknowledge

that “medical necessity” is not explicitly defined in the

Medicaid Act, but the law does require states to maintain

procedures to safeguard against unnecessary utilization and

empowers    states   to   limit   reimbursable    services      based   on

criteria such as “medical necessity.”

      3.    EviCore’s Alleged Auto-Approval Scheme

      In instances involving eviCore, when a physician or

                                   5
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 6 of 40



other    provider      determines       that     a    Medicare       Advantage      or

Medicaid beneficiary requires a medical service for which

prior    authorization     is        required,       the    provider      submits   a

request to eviCore. When a request is submitted, eviCore

enters the information into one of two request management

systems -- either “Image One” or “ISAAC” -- depending on the

type of request. (SAC ¶ 89.) From there, the SAC’s allegations

regarding the typical practice are sparse. What is clear,

however, is that some combination of human and machine review

follows.

        The   humans    involved       in    the     process       are    healthcare

professionals, called clinical reviewers, who are trained in

the application of utilization review criteria and MCO rules.

EviCore also uses, seemingly among other automation tools, a

data analytics system, called CorePath, to automate prior

authorization       requests.        Relators        allege       that,    for   each

request, clinical reviewers are supposed determine whether

the service is medically necessary before prior authorization

will be approved. If after review there is insufficient

information for clinical reviewers to make a determination,

they    are    supposed    to    request        the        necessary      additional

documentation       and    place         the       case      on     hold     pending

investigation. Instead, however, Relators allege that the

clinical       reviewers        do     not      review         these       automated

                                         6
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 7 of 40



determinations because of “a variety of interlocking schemes”

to ensure fast, low-cost review. (SAC ¶ 98.)

     These “schemes” were designed, according to Relators,

because    MCOs’   contracts    with    eviCore    include   a   timing

provision, requiring eviCore to review each request for prior

authorization quickly, in many cases, within 24 to 48 hours.

Failure to meet these timelines results in monetary penalties.

Relators allege that eviCore did not hire enough staff to

properly    service    its    MCO   subcontracts    and   meet   these

deadlines. Thus, Relators allege, “for certain cases eviCore

created a swinging gate prior authorization approval process

that approved anything and everything that passed before it,”

and in those instances, eviCore “provided worthless services

in exchange for its contractual payment.” (SAC ¶ 21.)

            a.     CorePath

     Relators allege that the CorePath data analytics system

involves automation that is “not based on valid and reliable

clinical information and evidenced-based clinical guidelines,

but rather on criteria that do not meaningfully determine the

proper need and scope for services, such as the number of

visits at issue.” (SAC ¶ 91.) To support this allegation,

Relators cite a handful of documents indicating not that

CorePath was designed to auto-approve all requests, but that

its goal was to allow eviCore to handle a high volume of

                                    7
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 8 of 40



requests efficiently.

     For example, the SAC references a September 14, 2017

phone call in which eviCore’s musculoskeletal product advisor

indicated that eviCore’s expansion would increase the number

of requests, and it would be impossible for clinical reviewers

to keep pace with the increased volume. Thus, this advisor

worked on developing CorePath artificial intelligence for

pediatric occupational and physical therapy, which would

automatically approve the first and second such requests from

a provider without clinical review. Similarly, an internal

eviCore email dated October 26, 2017 described the CorePath

system as requiring providers to respond to a “limited set of

clinical question[s]” as part of their requests. (SAC ¶ 117.)

The email described CorePath’s “primary intention” as being

“to resolve a high majority of episodes of care without

requiring any practitioner review.” (Id.) Likewise, in a

September 15, 2018 phone call, eviCore Vice President for

Clinical Content and Integration stated that the automated

process was intended to make eviCore’s utilization review

scalable. Relators further allege that minutes from a July

23, 2019 meeting indicate that, during a time of high queue

volume, senior leadership at eviCore adjusted CorePath to

include auto-approvals of every second request for visits.

     According to Relators, CorePath’s automation processes

                                 8
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 9 of 40



have allegedly been used at eviCore since March 2019 for

certain providers across several states including at least

Arkansas, Connecticut, Illinois, Kentucky, Louisiana, Maine,

Missouri, Mississippi, New Mexico, New York, North Carolina,

Oklahoma, South Carolina, Tennessee, and Texas.

             b.     Image One

     Relators allege that eviCore’s Image One software also

restricts    clinical    reviewers       from   meaningfully       examining

requests. In particular, Relators allege that Image One makes

it impossible to deny certain categories of requests. As an

example, Relators allege that on September 6, 2017, the

manager of Musculoskeletal Specialized Therapy indicated that

she had found a logic problem in the Image One system, by

which     certain    cases   were    subject     to   an   auto-approval

directive but the Image One system did not prevent adverse

determinations. The same manager indicated in a March 7, 2018

email that an IT update was required because the system

prohibited denials.

             c.     Auto-Approval Directives

        Relators also allege that eviCore directed its clinical

reviewers    to     auto-approve    services     requested    in     certain

jurisdictions,       among   certain      populations,       for     certain

categories of services, or under certain healthcare plans. To

support this allegation, Relators cite an October 27, 2017

                                     9
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 10 of 40



email in which eviCore’s Senior Vice President of Program

Operations and its Chief Medical Director directed that Blue

Cross Blue Shield Texas requests for pediatric treatment be

auto-approved. At that time, Blue Cross Blue Shield Texas

expected full medical-necessity review. Relators allege that

at a meeting approximately one month after this email, however,

an eviCore provider-relationships representative and Vice

President    at   Blue   Cross   Blue       Shield     Texas   agreed    that

pediatric developmental requests would be auto-approved for

a six-month period to satisfy certain providers and mitigate

complaints.       According      to        Relators,      eviCore       never

reimplemented full medical-necessity review after that six-

month period.

     Relators also cite two internal eviCore documents with

the words “auto-approval” in the titles. One document, titled

“Auto-Approvals       (IO-CDP)   6-1-20,”      states    “[a]pprovals     by

QPID-sPA-PI-UPADS are not health plan directed approvals.

These are approvals based on survey responses and other data

collected by the system.” (SAC ¶ 105.) Relators allege that

this same notation is located in another internal eviCore

document titled “Auto Approvals (ISAAC) 5-11-20.” (Id.)

     An     October    28,    2017    email     from     the   manager     of

Musculoskeletal Specialized Therapy noted: “[A]ny Passport

cases with a start date of 11/1/17 or later requires medical

                                      10
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 11 of 40



necessity review. A start date of 10/31/17 or before remains

auto approval.” (Id. ¶ 109.) The following month, on November

8, 2017, the same manager described cases in which clinical

reviewers were “auto approving . . . significantly more visits

than   we   would    approve.”   (Id.    ¶   111.)   She   subsequently

requested egregious examples of such auto-approvals to use at

an upcoming meeting and cited a case in which 200 visits for

an ankle sprain had been approved.

       Relators allege that over Labor Day Weekend in 2018,

eviCore established a protocol to approve the first three

requests for any course of care, and this protocol continued

for 126 days while request volumes were high.

            d.      Additional Evidence

       Relators allege that on March 23, 2018, the manager of

Musculoskeletal       Specialized    Therapy     directed    pediatric

physical therapy clinical reviewers to review occupational-

therapy requests. According to Relators, staffing clinical

reviewers to cases outside their expertise occurs because of

the auto-approval scheme, in which requests are approved

regardless of need. The SAC alleges that one medical reviewer,

Jaimie Clodfelter, was regularly asked to approve or review

surgical requests, despite the fact that she is not a surgeon

and does not have the experience necessary to meaningfully

review these requests.

                                    11
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 12 of 40



       As further evidence of the scheme, Relators allege that

eviCore began to remove or obscure references to automatic

approval beginning in early February 2019. However, eviCore

maintained its auto-approval practices under different titles.

Relators point to an October 3, 2019 WebEx meeting for a Texas

Fair    Hearing    in    which    an      eviCore   employee     allegedly

misrepresented that an approval was based on a medical-

necessity review. In a later telephone conversation, this

employee allegedly asked one of the Relators to “help her

craft a plausible medical necessity explanation for the auto-

approval review decision.” (SAC ¶ 128.)

       Relators   allege   that     the      majority   of   services    that

resulted from eviCore’s scheme were approved for payment,

performed, and reimbursed, even though none of the requests

had    been   properly   reviewed      for    medical   necessity.      Thus,

according to Relators, eviCore received millions of dollars

to perform services which either never happened or were

undertaken in a worthless fashion. Relators allege that the

scheme cost CMS, the Qui Tam States and its MCOs significant

amounts of money, and in some cases created the risk of

patient harm.

       4.     EviCore’s Alleged Retaliation

       Relators further allege that Jane Doe 1 and Jane Doe 2

tried to reform eviCore’s auto-approval processes and were

                                    12
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 13 of 40



retaliated against as a result. Jane Doe 1 was a clinical

reviewer who was assigned to improve certain of eviCore’s

pediatric guidelines. Relators contend that because of her

work, Jane Doe 1 was familiar with the authorization process

at eviCore. The SAC alleges that Jane Doe 1 learned about the

compliance whitewashing and auto-approvals while working on

a project to update clinical review job aids and certain

administrative algorithms between January 2018 and January

2020.

        Jane Doe 1 emailed eviCore’s Compliance Department on

February 8, 2019, reporting her concerns with eviCore’s auto-

approval processes. On February 22, 2019, the Compliance

Department directed the removal of “auto-approval” language

from job aids but did not change the review process. The

following month, Jane Doe 1 participated in meetings on March

13 and 15, 2019 between eviCore and WellCare senior management

in which she voiced her concerns. According to Relators,

shortly thereafter, her manager informed Jane Doe 1 that she

was not permitted to accept meeting requests without first

checking with her direct manager. Then, in May 2019, Jane Doe

1’s   role   was   limited   to   reviewing   prior   authorizations.

Lastly, during the COVID-19 pandemic, a notice was sent to

all employees stating that they were not expected to reach

prior productivity levels; however, Jane Doe 1 allegedly

                                   13
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 14 of 40



received a verbal warning from her manager that she needed to

meet her productivity requirements. The SAC alleges that

because of this, Jane Doe 1 was “forced” to resign in March

2020. (SAC ¶ 150.)

      Jane Doe 2 was also a clinical reviewer at eviCore. In

mid-September 2017, Jane Doe 1 and Jane Doe 2 worked together

to develop a pediatric pathway for CorePath. On September 15,

2017, Jane Doe 2 expressed her concerns to eviCore Vice

President for Clinical Content and Integration about whether

the   system   could   make   the     same   evidence-based   review

decisions a clinical reviewer would in light of the complexity

of pediatric decisions. The SAC alleges that Jane Doe 2 was

removed from meetings with the team thereafter.

      In September 2019, Jane Doe 2 notified an audit manager

and the Manager of Clinical Review that a particular decision

required additional information. On a December 27, 2019 phone

call, Jane Doe 2 was reprimanded by her manager and eviCore’s

director of therapy for “directing care.” (Id. ¶ 157.) After

the call, Jane Doe 2 was removed from certain teams.

      On March 29, 2020, Jane Doe 2 again reported concerns

about eviCore’s auto-approval processes to the Compliance

Department. Jane Doe 2 also received an email during the

COVID-19 pandemic that reprimanded her regarding her low

productivity despite a company-wide reduction in productivity

                                 14
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 15 of 40



expectations. The SAC alleges that Jane Doe 2, like Jane Doe

1, was “forced” to quit. (SAC ¶ 163.)

B.   PROCEDURAL HISTORY

     The initial complaint in this action was filed under

seal on March 20, 2019. (Dkt. No. 36.) The case remained under

seal while the federal government and the Qui Tam States

determined whether to intervene. See 31 U.S.C. § 3730(b)(2),

(3). On January 21, 2020, the Government filed a declination

notice on its own behalf and on behalf of the Qui Tam States,

indicating that neither it nor the Qui Tam States intended to

intervene in the action. (See Dkt. No. 35.) On May 21, 2020,

Relators filed the first amended complaint under seal. (Dkt.

No. 7.) The Court ordered the case unsealed in June 2020, and

Relators moved to further amend the complaint on September

22, 2020. (Dkt. No. 11.) The Court granted the motion, and

Relators filed the SAC on September 23, 2020. (Dkt. No. 15.)

     The SAC charges eviCore with presenting a false claim,

in violation of 31 U.S.C. § 3729(a)(l)(A) (“Count One”);

making or using a false record or statement material to a

false claim, in violation of id. § 3729(a)(l)(B) (“Count

Two”); making or using a false record to avoid an obligation

to pay the federal government (i.e., a “reverse false claim”),

in   violation     of   id.   §    3729(a)(l)(G)      (“Count    Three”);

conspiring    to    violate       the    FCA,   in   violation   of   id.

                                        15
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 16 of 40



§ 3729(a)(l)(C) (“Count Four”); violations of analogous state

laws (“Counts Five through Twenty”); and two retaliation

counts for the alleged constructive discharges of Jane Doe 1

and Jane Doe 2 in violation of id. § 3730(h) (“Counts Twenty-

One through Twenty-Two”).

     The parties exchanged premotion letters pursuant to the

Court’s Individual Practices on November 12, 19, and 20, 2020.

(Dkt. Nos. 17-19.) Defendant eviCore then moved to dismiss

the SAC on November 23, 2020. (See Motion.) EviCore also filed

a memorandum of law in support of the Motion. (“EviCore’s

Br.,” Dkt. No. 22.) Relators opposed the Motion on January

22, 2021. (“Relators’ Br.,” Dkt. No. 31.) While the United

States and the Qui Tam States declined to intervene in the

action, the Government submitted a statement of interest on

March 1, 2021 to clarify certain issues relevant to resolving

the Motion. (See “SOI,” Dkt. No. 39.) EviCore filed its reply

memorandum of law in further support of the Motion on April

12, 2021. (“Reply,” Dkt. No. 42.)

C.   THE PARTIES’ ARGUMENTS

     EviCore argues that Count One must be dismissed because

the SAC “does not identify any specific false claims” approved

by eviCore or any false claims that an MCO submitted to CMS

because of an eviCore approval. (EviCore’s Br. at 10-11.)

Similarly, because MCOs do not submit “claims” to CMS for

                                 16
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 17 of 40



eviCore-approved     services,   the   SAC   fails   to    allege   that

eviCore “caused MCOs to submit false claims to the government.”

(Id.   at   11.)   These   pleading    deficiencies,      according   to

eviCore, also render the SAC fatally flawed under Federal

Rule of Civil Procedure (“Rule”) 9(b). EviCore additionally

contends that under Rule 9(b), Relators are required to plead

the FCA violations with specificity, but instead, Relators

never identify a single service that eviCore erroneously

approved, a claim for such service submitted to CMS, who

submitted such claim when, or what payment MCO sought from

CMS in connection with the allegedly false claim. Similarly,

eviCore contends that the SAC does not identify any statute

or contract term that eviCore allegedly violated. EviCore

further argues that Relators failed to plausibly allege that,

under Second Circuit precedent, the services eviCore provided

were “worthless.” (Id. at 15-16.)

       EviCore contends that Count Two should be dismissed

because Relators failed to identify any material, knowingly

false statements made by eviCore. Count Three should be

dismissed, according to eviCore, for the same reasons and

because Relators have not alleged that eviCore avoided paying

money owed to the Government. On Count Four, eviCore argues

that Relators have failed to establish a conspiracy because

the SAC does not identify anyone outside eviCore with whom

                                 17
Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 18 of 40



eviCore allegedly conspired. EviCore insists that the various

state-law claims in Counts Five through Twenty must also fail

for the same reasons as the federal claims. EviCore argues

that the retaliation claims in Counts Twenty-One through

Twenty-Two must be dismissed because Relators have failed to

plausibly    allege     adverse   action   on     eviCore’s    part   or

constructive discharge. EviCore additionally argues that the

statute of limitations bars claims made before May 2014

because eviCore has no means of determining whether the SAC

relates back to the initial complaint under Rule 15.

     In response, Relators argue that they need not allege

any false claims made directly to the Government and can

instead rely on allegations of false claims made to MCOs, who

receive and distribute federal funds. Relators insist that

allegations of specific auto-approval protocols satisfy Rule

9(b) because they “lead to a strong inference that specific

claims were indeed submitted.” (Relators’ Br. at 6 (quoting

United States ex rel. Chorches for Bankr. Est. of Fabula v.

Am. Med. Response, Inc., 865 F.3d 71, 86 (2d Cir. 2017)).)

Relators    challenge    eviCore’s     argument    that   no   specific

breaches of either statutes or contracts are alleged, and

they point out that they have sufficiently pleaded that

eviCore entered contracts with MCOs. Relators further argue

that the services eviCore provided were “worthless” under

                                  18
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 19 of 40



Second     Circuit    precedent.    Relators    adequately      pleaded

knowledge, they insist, by alleging a noncompliant auto-

approval scheme and eviCore’s efforts to “whitewash this

fraud.” (Id. at 13.) The allegations of motive and opportunity,

according to Relators, also meet the pleading requirements

for scienter. Relators argue that the SAC plausibly alleges

false statements by generally outlining the fraudulent scheme.

     On Count Three, Relators argue that the SAC adequately

pleads     “reverse   false   claims”   by   alleging   that   eviCore

decided to “retain, rather than return,” funds it was paid

for services it did not provide. (Id. at 16.) Relators argue

that the state-law claims in Counts Five through Twenty are

not identical to the federal claims, and point specifically

to   the     Texas    false   claims    statute,    which      Relators

characterize as broader than the FCA. Relators contend that

the remaining state-law claims have been plausibly alleged

because the SAC makes out a “nationwide fraudulent scheme.”

(Id. at 20.) Regarding the SAC’s retaliation claims, Relators

contend that the allegations are sufficient, and no more

specificity or detail is required.4 Relators further argue

that the statute of limitations does not bar claims after

March 2013 -- not May 2014 -- because the SAC relates back to



     4 Relators do not address eviCore’s arguments urging dismissal of
the conspiracy charged in Count Four.
                                   19
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 20 of 40



the initial complaint.

      While the Government declined to intervene in the action,

it nevertheless submitted a statement of interest, arguing

that claims made to contractors are “encompassed within the

meaning of ‘claim’ under the FCA,” and that it is not fatal

that the submission of the allegedly false claims were not

made directly to the Government. (SOI at 7.) The Government

additionally       clarifies       that      the    approval        of   medically

unnecessary treatment could give rise to false claims by

causing     the   provider    to    bill      for   unnecessary          treatment,

billing     for    review   services       that     were      not   provided,     or

indirectly affecting CMS’s calculation of capitation rates.

                            II.    LEGAL STANDARD

A.     RULE 12(b)(6)

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct      alleged.”        Id.    A    complaint       should   be

dismissed     if     the    plaintiff         has       not    offered     factual

allegations       sufficient       to     render        the    claims     facially

                                        20
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 21 of 40



plausible. See id. However, a court should not dismiss a

complaint   for    failure   to   state   a   claim   if   the   factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

     In resolving a motion to dismiss, the Court's task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

B.   RULE 9(b)

     “Qui tam complaints filed under the FCA, because they

are claims of fraud, are subject to Rule 9(b).” Chorches, 865

F.3d at 81. Rule 9(b) requires that “[i]n alleging fraud or

mistake,    a     party   must    state   with   particularity       the

circumstances constituting fraud or mistake.” Fed. R. Civ. P.

9(b). To satisfy this Rule, a complaint alleging fraud must

                                   21
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 22 of 40



“(1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and

when the statements were made, and (4) explain why the

statements were fraudulent.” United States ex rel. Ladas v.

Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016) (citation

omitted).

       “Underlying schemes and other wrongful activities that

result in the submission of fraudulent claims are included in

the ‘circumstances constituting fraud or mistake’ that must

be pled with particularity pursuant to Rule 9(b).” United

States ex rel. Polansky v. Pfizer, Inc., No. 04 Civ. 0704,

2009 WL 1456582, at *5 (E.D.N.Y. May 22, 2009) (citation

omitted).

       “Rule 9(b) also applies to claims brought under state

analogues of the FCA in federal court.” United States v. Lab’y

Corp. of Am. Holdings, No. 107 Civ. 05696, 2015 WL 7292774,

at *3 (S.D.N.Y. Nov. 17, 2015) (citations omitted). However,

retaliation claims are not subject to Rule 9(b). See Chorches,

865 F.3d at 95 (“The particularity requirement of Rule 9(b)

does   not       apply   to    retaliation     claims     under    the    FCA.”

(citations omitted)).

                               III. DISCUSSION

       As   an    initial     matter,    the   Court     is   unpersuaded    by

eviCore’s        argument     in   a   footnote   that    the     Court   lacks

                                        22
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 23 of 40



jurisdiction over this action under Section 3730(e)(4) of the

FCA. (See EviCore’s Br. at 3 n.4.) Section 3730(e)(4)(A)

provides that claims under this section shall be dismissed

“if substantially the same allegations or transactions as

alleged in the action or claim were publicly disclosed . . .

unless. . . the person bringing the action is an original

source of the information.” 31 U.S.C. § 3730(e)(4)(A). The SAC

alleges that Relators are indeed the “original source” of the

allegations in the SAC. SAC ¶ 42; see J.S. ex rel. N.S. v.

Attica   Cent.   Sch.,   386   F.3d   107,   110   (2d   Cir.     2004)

(explaining that when deciding motions to dismiss for lack of

subject-matter jurisdiction, courts “must accept as true all

material factual allegations in the complaint”). Moreover,

eviCore has not established that the “public disclosures” it

cites are the “basis” of the claims here. While the action

against eviCore’s predecessor CareCore may have thematic

overlap with this one (see SAC ¶ 53), the claims here relate

to eviCore, not CareCore, and stem from alleged wrongdoing

during a later, distinct time period. The Court declines,

therefore, to dismiss the action under the “public disclosure”

bar.

A.     COUNTS ONE AND TWO: FALSE CLAIMS

       The Court dismisses Counts One and Two because Relators

have failed to adequately plead falsity or plead their claims

                                 23
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 24 of 40



with sufficient particularity to satisfy Rule 9(b).5 Under

these two subsections of the FCA -- 31 U.S.C. §§ 3729(a)(1)(A)

and (B) -- an entity is liable when it either “knowingly

presents, or causes to be presented, a false or fraudulent

claim for payment or approval,” or “knowingly makes, uses, or

causes to be made or used, a false record or statement

material to a false or fraudulent claim.” United States v.

Strock, 982 F.3d 51, 58 (2d Cir. 2020) (quoting 31 U.S.C. §§

3729(a)(1)(A), (B)). “Claims arising under these two sections

are treated similarly, as the primary difference between the

two is whether the claim itself is false, § 3729(a)(1)(A), or

whether . . . a record or statement material to the claim was

false, § 3729(a)(1)(B).” United States v. Omnicare, Inc., No.

15 Civ. 4179, 2021 WL 1063784, at *8 (S.D.N.Y. Mar. 19, 2021).

      1.    Falsity

      Claims    under   both    Sections    3729(a)(1)(A)      and   (B)

“require proof of a falsehood or fraudulent scheme that

renders the claim or statement in question ‘false.’” United

States ex rel. Kester v. Novartis Pharms. Corp., No. 11 Civ.

8196, 2014 WL 2619014, at *4 (S.D.N.Y. June 10, 2014). “The


      5 The Court therefore does not address eviCore’s additional
arguments for dismissal of these counts, including its arguments that the
SAC does not establish knowledge, scienter, or materiality. See, e.g.,
United States ex rel. Osmose, Inc. v. Chem. Specialties, Inc., 994 F.
Supp. 2d 353, 366 n.4 (W.D.N.Y. 2014) (“In light of this Court's
conclusions, Defendants’ objective falsity and materiality arguments need
not be considered at this time.”).
                                   24
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 25 of 40



FCA recognizes two types of false claims: factually false

claims and legally false claims.” United States ex rel. Grubea

v. Rosicki, Rosicki & Assocs., P.C., 318 F. Supp. 3d 680, 699

(S.D.N.Y. 2018).

      Relators’ claims here arise from the alleged provision

of   “worthless    services.”    Worthless   services    claims    are

“effectively derivative” of factually false claims. Mikes v.

Straus, 274 F.3d 687, 703 (2d Cir. 2001), abrogated by

Universal Health Servs., Inc. v. United States, 136 S. Ct.

1989 (2016). These claims assert “the knowing request of

federal reimbursement for a procedure with no medical value.”

Id. at 702; see also United States ex rel. Lee v. SmithKline

Beecham,   Inc.,    245   F.3d    1048,   1053   (9th   Cir.      2001)

(“[K]nowingly billing for worthless services or recklessly

doing so with deliberate ignorance may be actionable under

§ 3729.”). Services are considered “worthless” when “the

performance of the service is so deficient that for all

practical purposes it is the equivalent of no performance at

all.” Mikes, 274 F.3d at 703.

      Here, Relators assert that eviCore submitted claims “for

worthless prior authorization services that were not properly

undertaken.” (SAC ¶ 170.) Relators likewise argue that the

related requests MCOs submitted to the Government for such

worthless services were false. (Id. ¶ 178.)

                                  25
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 26 of 40



      As    a    threshold       matter,       the   Court      rejects       eviCore’s

argument that no “claims” have been alleged. (EviCore’s Br.

at   11.)    The      FCA   defines       a    “claim”     as    “any       request   or

demand . . . for money or property” that is presented,

directly or indirectly, to the United States. 31 U.S.C.

§ 3729(b)(2)(A). Thus, “[f]raudulent claims are actionable not

only when they are presented to an ‘officer’ or ‘employee’ of

the United States, but also when they are presented . . . to

a ‘contractor, grantee, or other recipient.’” United States

v. Wells Fargo & Co., 943 F.3d 588, 595–96 (2d Cir. 2019)

(quoting        31    U.S.C.    § 3729(b)(2)(A)).          The    Court      therefore

rejects      eviCore’s         argument       that   dismissal         is    warranted

“because MCOs do not submit ‘claims’ to CMS.” (EviCore’s Br.

at 11.)

      Nevertheless, the Court finds that falsity has not been

alleged here because the services eviCore provided were not

so   “worthless”         that     they        were   “the       equivalent      of    no

performance at all.” Mikes, 274 F.3d at 703. In each instance

of alleged auto-approval, Relators qualify the auto-approval

as limited in one respect or another. For example, Relators

allege      that      around    Labor     Day      2018,    eviCore         established

“‘approve        as    requested’       protocols        for     the    first     three

requests for any course of care.” (SAC ¶ 26 (emphasis added).)

This alleged policy was thus admittedly limited to only “the

                                              26
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 27 of 40



first   three       requests.”    Similarly,    Relators      allege      that

eviCore   directly      instructed     clinical     reviewers     to     auto-

approve      “all    requests     relating     to   certain      providers,

therapies, and populations.” (SAC ¶ 99 (emphasis added).)

Likewise, Relators allege that eviCore directed auto-approval

for   “pediatric      treatment    requests”    from   Blue      Cross   Blue

Shield Texas due to “provider noise.” (SAC ¶ 102 (emphasis

added).) While these qualifications do not render eviCore’s

approval process entirely satisfactory or appropriate, they

do undermine Relators’ claim that the utilization management

and   prior    authorization      services     provided    were    entirely

“worthless.” Insofar as eviCore provided                  some   legitimate

prior authorization and utilization managements services,

those services were not “the equivalent of no performance at

all.” Mikes, 274 F.3d at 703; see also United States v.

Dialysis Clinic, Inc., No. 09 Civ. 00710, 2011 WL 167246, at

*21 (N.D.N.Y. Jan. 19, 2011) (dismissing a worthless services

claim because the allegations were not the “equivalent of no

performance at all” when plaintiff did not allege “that

defendant failed to provide any services to their patients”);

United States ex rel. Swan v. Covenant Care, Inc., 279 F.

Supp.   2d    1212,    1221   (E.D.    Cal.    2002)   (concluding        that

“[b]ecause Swan does not allege that Covenant Care’s neglect

of its patients was so severe that, for all practical purposes,

                                      27
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 28 of 40



the patients were receiving no room and board services or

routine care at all, her FCA claim does not fit within the

worthless services category”); see also Sweeney v. ManorCare

Health Servs., Inc., No. 03-5320, 2005 WL 4030950, at *6 (W.D.

Wash. Mar. 4, 2005) (finding that the relator’s “worthless

services theory fails to state a claim” because it did “not

allege that [the defendant] failed to provide any services at

all,”    and      explaining     that     “it   would   be   impossible   to

determine       whether      particular     services     [the      defendant]

provided, and the United States paid for, were worthless

without finding that the care as a whole was worthless”).

        2.     Particularity

        Relators likewise fail to plead Counts One and Two with

sufficient particularity to satisfy Rule 9(b) because the SAC

fails “to specify the time, place, speaker, and . . . even

the content of the alleged misrepresentations.” Wood ex rel.

U.S. v. Applied Rsch. Assocs., Inc., 328 F. App’x 744, 748

(2d Cir. 2009) (quoting Luce v. Edelstein, 802 F.2d 49, 54

(2d Cir. 1986)). In Count One, Relators allege that eviCore

submitted claims for payment to the Government, via their

client MCOs, which were false “because they were for worthless

prior        authorization     services     that    were     not     properly

undertaken.” (SAC ¶ 170.) However, the SAC does not identify

any records of requests for payment from eviCore to any MCOs

                                     28
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 29 of 40



for utilization management or prior authorization services.

In     other    words,    Relators      fail     to     “cite   to    a    single

identifiable record or billing submission they claim to be

false, or give a single example of when a purportedly false

claim was presented for payment by a particular defendant at

a specific time.” Wood, 328 F. App’x at 750.

       Likewise, in Count Two, Relators allege that eviCore

caused MCOs to submit false claims for “prior authorization

services that eviCore either never rendered, or performed in

a worthless fashion.” (SAC ¶ 175.) But, again, Relators have

not    identified    a    single       request    for    payment     for    prior

authorization services, nor have Relators identified who made

such requests, when, or where. Such allegations are “plainly

insufficient”      and    fail    to    meet     the   “heightened        pleading

standard of Fed R. Civ. P. 9(b).” Wood, 328 F. App’x at 747,

750.

       To the extent Relators’ claims are premised on eviCore’s

alleged approvals of unnecessary medical treatments, these

claims fare no better. Relators do not identify any approvals,

much less do they allege who approved the unnecessary services,

where,     or    when.    While    Relators        identify     a    number    of

individuals involved in the alleged auto-approval scheme,

none of these individuals allegedly submitted any of the

“false    claims”    --    either       requesting       payment     for    prior

                                        29
Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 30 of 40



authorization      or   utilization   management      services,   or

approving unnecessary medical treatment. The allegations are

therefore insufficient to “provide the defendant with enough

details to be able to reasonably discern which of the claims

it submitted are at issue.” Lab’y Corp., 2015 WL 7292774, at

*3 (citation omitted).

      Nor is the Court persuaded by Relators’ argument that

the alleged scheme leads to “a strong inference that specific

claims were indeed submitted.” (Relators’ Br. at 6.) Unlike

the   facts   in   Chorches,   Relators   here   do    not   provide

allegations that “detail specific and plausible facts” from

which systematic falsification can be “easily” inferred.

Chorches, 865 F.3d at 84. To the contrary, the allegations

here are confused and contradictory. For example, the Manager

of Clinical Review is alleged to have, on the one hand,

encouraged and directed inaccurate auto-approvals (SAC ¶¶ 30,

108), and on the other, scrutinized and attempted to correct

the practice (id. ¶ 111).

      Likewise, while the SAC alleges that the auto-approval

processes were designed to approve requests indiscriminately

(id. ¶ 21 (describing “swinging gate prior authorization

approval process”)), it also alleges that the automation

software eviCore uses requires some “demographic and clinical

information” (id. ¶ 89), and suggests that the pathways were,

                                30
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 31 of 40



in at least some cases, developed by knowledgeable clinical

reviewers (id. ¶ 142 (“Jane Doe 1 lead a team of pediatric

reviewers to develop an authorization decision matrix, based

on current medical evidence, literature, and guidelines.”).)

At best, the SAC alleges a discrete and haphazard set of auto-

approval   processes     that    existed   at   “various   times”   for

“certain     categories”    of    requests.     (Id.   ¶   23.)   These

allegations fall short of alleging a “detailed scheme” from

which fraudulent claims can be “easily” inferred. Chorches,

865 F.3d at 84.

     Relators correctly point out that the Second Circuit has

held that Rule 9(b) may be satisfied by allegations “based on

information and belief when facts are peculiarly within the

opposing party’s knowledge.” Boykin v. KeyCorp, 521 F.3d 202,

215 (2d Cir. 2008). However, the Second Circuit has also

explained that “[t]his exception to the general rule must not

be mistaken for license to base claims of fraud on speculation

and conclusory allegations.” Wexner, 902 F.2d at 172. Rule

9(b) may be relaxed “where information is only within the

opposing party’s knowledge.” Lab’y Corp., 2015 WL 7292774, at

*7 (quoting Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566

(6th Cir. 2003)).

     Here,    Relators     allege   that   they   “possess    personal

knowledge and experience regarding eviCore’s ‘auto-approve’

                                    31
Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 32 of 40



activities, including personal contact with the employees and

executives     of    eviCore    who      have   planned,      initiated   and

directed the violations of law alleged herein.” (SAC ¶ 43.)

Thus, Relators do not credibly allege that all specific facts

regarding the scheme were exclusively known to eviCore. For

these reasons, Counts One and Two are dismissed.

B.   COUNT THREE: REVERSE FALSE CLAIMS

     Section 3729(a)(1)(G) imposes liability on anyone who

“knowingly makes, uses, or causes to be made or used, a false

record or statement material to an obligation to pay or

transmit money or property to the Government, or knowingly

conceals or knowingly and improperly avoids or decreases an

obligation to pay or transmit money or property to the

Government.”    31    U.S.C.    §     3729(a)(1)(G).       To    establish   a

violation of this subsection, “a plaintiff must show: (1)

‘proof that the defendant made a false record or statement’

(2) at a time that the defendant had a presently-existing

‘obligation’ to the government -- a duty to pay money or

property.”     Kester,    2014      WL     2619014,      at     *10   (quoting

Chesbrough v. VPA, P.C., 655 F.3d 461, 473 (6th Cir. 2011));

citing Wood, 328 Fed. App’x at 748). Claims under this

subsection   are     known     as   “reverse     false     claims”    because

Section 3729(a)(1)(G) imposes liability for failure to pay

money owed to the government, rather than for obtaining money

                                      32
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 33 of 40



from the government. Omnicare, 2021 WL 1063784, at *2 (citing

United States ex rel. Foreman v. AECOM, 454 F. Supp. 3d 254,

268 (S.D.N.Y. 2020)).

        Like     claims    under    Sections         3729(a)(1)(A)      and    (B),

reverse false claims under Section 3729(a)(1)(G) require

falsity or falsehood to be actionable. Thus, for the same

reasons set forth above with respect to Counts One and Two,

Count Three also fails. Moreover, the Court is unpersuaded

that a reverse false claim may be predicated exclusively on

a “decision to retain, rather than return, Government funds,”

as Relators allege here. (Relators’ Br. at 16.)

        Courts    in   this   District        have     repeatedly     held    that,

absent allegations of an independent obligation to pay the

government, a reverse false claim is not sufficiently pleaded

based    only     on   allegations       that    a     defendant      “retain[ed]

Government funds to which they were not entitled.” Foreman,

454 F. Supp. 3d at 268; see also United States ex rel. Gelbman

v. City of New York, No. 14 Civ. 771, 2018 WL 4761575, at *8

(S.D.N.Y. Sept. 30, 2018), aff’d, 790 F. App’x 244 (2d Cir.

2019) (“Relator’s reverse false claim allegations -- which

essentially        boil    down     to     various       providers      allegedly

receiving        payment    on     false      claims     and   thus    retaining

Government funds to which they were not entitled -- are not

an adequate basis on which to allege a reverse false claim.”);

                                         33
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 34 of 40



Wood, 328 F. App’x at 748 (affirming dismissal of reverse

false claim when the complaint contained “no mention of any

financial obligation . . . owed to the government, and

moreover, d[id] not specifically reference any false records

or statements used to decrease such an obligation”).

C.   COUNT FOUR: CONSPIRACY

     Relators    do   not   address    this    argument    in     their

opposition brief and thus the point is considered waived. See,

e.g., Kao v. British Airways, PLC, No. 17 Civ. 0232, 2018 WL

501609, at *5 (S.D.N.Y. Jan. 19, 2018) (“Plaintiffs’ failure

to oppose Defendants’ specific argument in a motion to dismiss

is deemed waiver of that issue.”).

     Moreover, the Court is persuaded by eviCore’s argument

that Relators have not adequately pleaded a violation of

Section 3729(a)(1)(C), which imposes liability on any person

who “conspires to commit a violation of subparagraph (A), (B),

(D), (E), (F), or (G).” 31 U.S.C. § 3729 (a)(1)(C). “To prove

a claim under this subsection, a plaintiff must show: (1) an

unlawful agreement by the defendant to violate the FCA, and

(2) at least one overt act performed in furtherance of that

agreement.” Kester, 2014 WL 2619014, at *10 (citing United

States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 193 (5th

Cir. 2009); United States ex rel. Sterling v. Health Ins.

Plan of Greater N.Y., Inc., No. 06 Civ. 1141, 2008 WL 4449448,

                                 34
Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 35 of 40



at *4 (S.D.N.Y. Sept. 30, 2008)). To adequately state a

conspiracy claim, Relators “must at least allege that two or

more people or organizations were involved in the fraud.”

Sterling, 2008 WL 4449448, at *4. Here, Relators “fail[] to

meet the minimal standard to show a conspiracy           . . . that

more than one person was involved.” Id.

D.   COUNTS TWENTY-ONE THROUGH TWENTY-TWO: RETALIATION

     Under   the    FCA’s     anti-retaliation     provision,    “any

employee” shall be entitled to relief who “is discharged,

demoted, suspended, threatened, harassed, or in any other

manner discriminated against in the terms and conditions of

employment” in connection with his or her “efforts to stop 1

or more violations of [the FCA].” Chorches, 865 F.3d at 95

(citing 31 U.S.C. § 3730(h)(1)). To sufficiently plead a

retaliation claim, a plaintiff must generally establish that

“(1) he engaged in activity protected under the statute, (2)

the employer was aware of such activity, and (3) the employer

took adverse action against him because he engaged in the

protected activity.” Id.

     A   “constructive      discharge,”   which   Relators   seek   to

allege   here,     arises    when    an   employer,   “rather    than

discharging [the employee] directly, intentionally creates a

work atmosphere so intolerable that he is forced to quit

involuntarily.” Terry v. Ashcroft, 336 F.3d 128, 151–52 (2d

                                    35
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 36 of 40



Cir. 2003) (citations omitted). Such conditions exist when

“viewed as a whole, they are ‘so difficult or unpleasant that

a reasonable person in the employee’s shoes would have felt

compelled to resign.’” Id. (quoting Chertkova v. Conn. Gen.

Life Ins. Co., 92 F.3d 81, 89 (2d Cir. 1996)). Plaintiffs

alleging constructive-discharge claims must “show both (1)

that there is evidence of the employer’s intent to create an

‘intolerable’ environment that forces the employee to resign,

and (2) that the evidence shows that a reasonable person would

have found the work conditions so intolerable that he ‘would

have felt compelled to resign.’” Adams v. Festival Fun Parks,

LLC, 560 F. App’x 47, 49–50 (2d Cir. 2014) (citing Petrosino

v. Bell Atl., 385 F.3d 210, 229 (2d Cir. 2004)).

     Relators here fail to adequately plead constructive

discharge. Relators allege that both Jane Doe 1 and Jane Doe

2 were held to their original productivity goals, despite a

company-wide reduction for all employees during the COVID-19

pandemic. (See SAC ¶¶ 149, 162.) Likewise, Relators allege

that both Jane Doe 1 and Jane Doe 2 were discouraged, or

prevented, from attending meetings, and were relieved of

certain higher-level responsibilities. As a result, according

to Relators, Jane Doe 1 and Jane Doe 2 were “forced to resign.”

(See id. ¶¶ 150, 163.)

     The Court finds that these allegations are not enough to

                                 36
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 37 of 40



plausibly allege that eviCore maintained an intentionally

intolerable workplace. Relators have not established that the

original productivity requirements eviCore allegedly imposed

during the pandemic, or their exclusion from certain meetings,

were “so difficult or unpleasant that a reasonable person in

the employee’s shoes would have felt compelled to resign.”

Adams, 560 F. App’x at 49. Nor, fatally, have the Relators

adduced facts supporting the claim that such conditions were

created by eviCore with the intent of causing either Jane Doe

1 or Jane Doe 2 to resign. E.g., Kader v. Paper Software,

Inc., 111 F.3d 337, 341 (2d Cir. 1997) (“[Plaintiff] has

demonstrated that an uneasy and stressful environment existed,

but he has adduced no evidence to support an inference that

his    employer      intentionally       created      an    intolerable

workplace.”).      Thus,    the    retaliation     claims     are    also

dismissed.6

E.    COUNTS FIVE THROUGH TWENTY: STATE LAW CLAIMS

      The Court declines to exercise supplemental jurisdiction

over the state law claims, which it may do under the FCA if


      6 The Court finds persuasive eviCore’s argument that the SAC may

not allege sufficient facts supporting anonymity. See EviCore’s Br. at
23; see also United States v. Pilcher, 950 F.3d 39, 45 (2d Cir. 2020)
(explaining that anonymity is “the exception and not the rule, and in
order to receive the protections of anonymity, a party must make a case
rebutting th[e] presumption [of disclosure]”). Nevertheless, having
dismissed the retaliation claims on the grounds set forth herein, the
Court will not address eviCore’s argument that the SAC should be dismissed
on the grounds that Jane Doe 1 and Jane Doe 2 remain anonymous
inappropriately.
                                   37
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 38 of 40



it “has dismissed all claims over which it has original

jurisdiction.”    28    U.S.C.     §    1367(c)(3).    Here,   “[h]aving

dismissed the federal claims over which the Court has original

jurisdiction, the Court declines to exercise its supplemental

jurisdiction   over     any   state-law     claims    Plaintiff   may   be

asserting.” Mercer v. Westchester Med. Ctr., No. 21 Civ. 2961,

2021 WL 1864326, at *2 (S.D.N.Y. May 7, 2021) (citing Kolari

v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

(“Subsection (c) of § 1367 ‘confirms the discretionary nature

of supplemental jurisdiction.’”) (quoting City of Chicago v.

Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)). Moreover,

“[w]here Relator has not sufficiently pled its allegations in

any state, it would be illogical to allow those deficient

allegations to support state-law claims.” Lab’y Corp., 2015

WL 7292774, at *7.

F.    STATUTE OF LIMITATIONS

      The Court rejects eviCore’s argument that because the

initial complaint was filed under seal, eviCore “ha[d] no

basis to determine if the SAC relates back to the allegations

in   the   initial     complaint    under    Rule     15(c)(1)(B),”     and

therefore all claims “six years before the FAC was filed in

this matter are barred.” (EviCore’s Br. at 23.) The initial

complaint was unsealed on June 10, 2020 (see Dkt. No. 36),

months before eviCore filed the instant Motion. The Court is

                                       38
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 39 of 40



therefore not persuaded that eviCore has been denied the

opportunity to determinate whether the SAC relates back to

the initial complaint under Rule 15. Nor would the Court find

claims   time-barred   on   the    sole   ground   that    the   initial

complaint in an action was sealed. See, e.g., Hayes v. Dep’t

of Educ., 20 F. Supp. 3d 438, 444 (S.D.N.Y. 2014) (explaining

that “[a] relator may commence a qui tam action unilaterally,

but after the action is brought cannot influence when the

complaint is ultimately unsealed,” and “[t]here is no valid

reason to punish an otherwise diligent relator by stripping

away claims when the Government, not the relator, is to blame

for preventing the defendant from receiving notice of the

action against it” (internal citations omitted)).

G.   LEAVE TO AMEND

     The Court grants Relators leave to amend the SAC. Leave

to amend should be given freely “when justice so requires.”

Fed. R. Civ. P. 15(a)(2). Leave should be denied “in instances

of futility, undue delay, bad faith or dilatory motive,

repeated    failure    to   cure     deficiencies     by    amendments

previously allowed, or undue prejudice to the non-moving

party.” Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

126 (2d Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).    “A   district    court      has   broad   discretion     in

determining whether to grant leave to amend.” Gurary v.

                                   39
 Case 1:19-cv-02501-VM Document 44 Filed 08/13/21 Page 40 of 40



Winehouse, 235 F.3d 792, 801 (2d Cir. 2000), cert. denied,

534 U.S. 826 (2001).

      Here, Relators have already amended the complaint twice,

and   have   therefore   had   some       opportunity   to   address   the

deficiencies therein. See, e.g., Ladas, 824 F.3d at 28–29.

Nevertheless, the previous amendments were not in response to

motions to dismiss. See, e.g., Polansky, 2009 WL 1456582, at

*10 (granting leave to replead when “[the relator] has amended

his complaint on three prior occasions, [but] it was not in

response to a motion by Pfizer” and “[i]nstead, it occurred

during the period when the complaint was sealed while the

United States Attorney was making a judgment as to whether to

intervene”). Now that Relators are apprised of their pleading

failures, the Court grants leave to further amend the SAC.

                               IV.    ORDER

      For the reasons set forth above, it is hereby

      ORDERED that the motion of defendant eviCore Healthcare

MSI to dismiss the Second Amended Complaint of plaintiffs

United   States    of    America     ex    rel.   SW    Challenger,    LLC

(“Relators”) (Dkt. No. 21) is GRANTED and Relators’ claims

are dismissed without prejudice.

SO ORDERED.

Dated:       New York, New York
             13 August 2021


                                     40
